Exhibit 10.48

LOGO [g90901image_001.jpg]

John Reese, President/CEO

310.309-3722 x629

john.reese@docufide.com

October 3, 2008

Mr. Todd Mavis, EVP - Operations

First Advantage Corporation

12395 First American Way

Poway, CA 92064

Dear Todd:

We at Docufide are excited to begin to cultivate our partnership with First
Advantage Corporation (“FADV”) through the initial program we have identified
and to concurrently move forward towards: (i) a second program in which FADV
will be a sponsor of Docufide’s Diploma Audit services, and (ii) creation of a
Joint Venture with the parties anticipating the execution of a more detailed
agreement memorializing that relationship targeted to be completed within the
next one hundred eighty (180) days. The proposal provided below is intended to
address the stated needs and objectives of both organizations for the initial
period of the business relationship.

With regard to the Diploma Audit services, Docufide and FADV agree to continue
to work towards an Agreement under which FADV will be the exclusive
employment-related commercial sponsor for these services in a mutually agreed
upon state, providing high school students with a transcript audit report
against their state’s and/or state university system’s performance standards. It
is currently anticipated that this transcript audit report will contain mutually
agreed upon FADV sponsorship co-branding, integrated content, and a marketing
opt-in to be included in the student registration for this report, with FADV
receiving rights to opted in registration data for their marketing programs
which are not to include college recruiting. It is anticipated that FADV will
pay an initial one-time fee of $200,000 to cover the cost of development of the
registration site with opt-in statement, and report with mutually agreed-to FADV
sponsorship co-branding and integrated content, as well as the development of
the applicable standards for graduation and state college admission for the
chosen state. The one-time development fee to provide these services in other
states will depend on the state(s) selected and will be agreed upon by the
parties on a case by case basis with the understanding that a typical cost may
be approximately $100,000. Additional fees, likely to consist of a revenue share
on leads FADV is able to monetize from these services and a content and branding
fee for each Diploma Audit report delivered are to be determined. The terms of
this relationship will remain in effect for thirty-six (36) months.

 

I. Educational Background Checking Services:

Working together, FADV and Docufide will develop and deploy all necessary
changes to their current services and the necessary web services to allow for
the electronic access, and delivery of transcript data required for educational
background verifications from Docufide’s Secure Transcript installed base in
Indiana (“QuickCheck Technology”. ) Docufide will provide FADV with a nationwide
(US) exclusive right to use QuickCheck Technology for the educational background
verifications market for an initial eighteen (18) month period from the date of
this Agreement; and within the state of Indiana for an additional eighteen (18)
month period for a total of thirty-six (36) months. If Docufide’s QuickCheck
Technology is not functional within one hundred eighty days (180) days from the
effective date of this document then FADV’s exclusive right to use the
QuickCheck Technology will be extended by three days for every day that it
continues to not be functional.

Docufide will begin work on this project as soon as the initial one-time fee of
$300,000 is received from FADV. It is anticipated that the development work
associated with providing these services

 

 

 

www.docufide.com    1990 S. Bundy Drive, Suite 300 Los Angeles, CA 90025   
310.309.3722 (Corporate)



--------------------------------------------------------------------------------

in other states will be nominal and pricing for such development work will be
agreed upon by the parties on a state-by-state basis at a later time. This fee
will cover the development and operation of the service for the period of
thirty-six months (36) months and up to 100,000 verifications. Each additional
verification request beyond the first 100,000 requests will be at a cost of
$3.00 per verification. Invoices will be issued by Docufide to FADV on a monthly
basis for verifications with no charges incurred by FADV until the first 100,000
verification requests have been performed.

During the initial term of the nationwide access and exclusivity period,
Docufide and FADV will negotiate in good faith the price (minimum number of
annual verifications or annual fee) required to extend the time period of the
nationwide exclusive rights to use QuickCheck Technology.

Docufide will provide for a release of the source code and related materials
concerning FADV’s access and use of the QuickCheck Technology to an escrow agent
for the benefit of FADV upon the occurrence of one of the following events: (a)
Docufide becomes insolvent or voluntarily enters into bankruptcy proceedings; or
(b) involuntary bankruptcy proceedings are commenced against Docufide and not
discharged within ninety (90) days.

Docufide represents and warrants that it has all rights to perform the work
described herein and will comply with all applicable laws and regulations and
that its work product will not infringe upon the patent, copyright, database
right or trademark rights of any third party and will indemnify and hold FADV
harmless against any such claims.

 

II. Publicity:

While the intent of both parties is to aggressively market the partnership, both
parties agree that all public disclosures concerning the partnership initiatives
will not be acted upon until the other party has reviewed and approved the
requested disclosure. Both parties agree to not unreasonably withhold the
requested approval.

Sincerely,

/s/ John Reese

John Reese

 

Agreed to by:

   First Advantage Corporation (authorized signing authority)   
Signature:                                                                     
   Name/Title:                                                              
Date:                                                         

 

Agreed to by:

   Docufide, Inc. (authorized signing authority)    Signature: /s/ John Reese   
         Name/Title:     John Reese/CEO              
Date:                                                         

 

 

 

Page 2 of 2

www.docufide.com

 

1990 S. Bundy Drive, Suite 300

Los Angeles, CA 90025

  310.309.3722 (Corporate)